Order entered September 22, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00641-CV

                IN RE MELVIN CLARENCE HALL, Relator

         Original Proceeding from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-76851-KV

                                      ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s July 23, 2021

petition for writ of mandamus.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE